Exhibit 10.2

AMENDMENT TO THE

STANDARD PACIFIC CORP.

2005 DEFERRED COMPENSATION PLAN

Standard Pacific Corp., a Delaware corporation (the “Company”), established the
Standard Pacific Corp. 2005 Deferred Compensation Plan (the “Plan”) for the
benefit of certain of its employees and directors and the employees of its
subsidiaries, effective as of January 1, 2005.

The Company has reserved the right to amend or terminate the Plan. The Board of
Directors of the Company has appointed a Special Committee of the Board of
Directors and delegated to the Special Committee the authority to amend or
terminate the Plan.

The Special Committee desires to suspend deferrals of Compensation under the
Plan. The Special Committee further desires to partially terminate the Plan and
to amend the Plan to provide for special lump sum distributions to certain
Participants (as defined in the Plan).

The Plan is a nonqualified deferred compensation plan subject to Section 409A of
the Internal Revenue Code of 1986, as amended. Certain of the amendments to the
Plan set forth herein are made in accordance with the transition relief under
Internal Revenue Service Notice 2007-86 and shall be interpreted and
administered in accordance with the requirements thereof. Accordingly, the
amendments to the Plan that change a time and form of payment of amounts under
the Plan shall apply only to amounts that would not otherwise be payable in 2007
and shall not cause an amount to be paid in 2007 that would not otherwise be
payable in 2007.

Effective as of December 12, 2007, the Plan is hereby amended as follows:

1. Section I(e) of the Plan is hereby amended to read as follows: “(e) Board
means the Board of Directors of the Company.”

2. Section I of the Plan is hereby amended to add the following new subsection
(aa) at the end thereof: “(aa) Company means Standard Pacific Corp., a Delaware
corporation.”

3. Section II of the Plan is hereby amended to add the following new subsection
(d) at the end thereof:

(d) No Eligible Employee or other person shall become a Participant on or after
January 1, 2008.

4. Section III of the Plan is hereby amended to add the following new subsection
(f) at the end thereof:

(f) Each Participant’s Compensation Deferral shall be suspended effective as of
January 1, 2008, and no Participant shall make a Compensation Deferral with
respect to the Plan Year commencing on January 1, 2008 or any subsequent Plan
Year.

 



--------------------------------------------------------------------------------

5. The last sentence of Section VI(j) of the Plan is hereby amended to read in
its entirety as follows: “This Section VI(j) shall not apply to any distribution
made on account of a Change in Control or any distribution made under Section
VI(k).”

6. Section VI of the Plan is hereby amended to add the following new subsection
(k) at the end thereof:

(k) Special Lump Sum Distributions.

(i) Notwithstanding Sections VI(a), (b), (c), (d), (e), (h) and (j), and except
as otherwise provided in paragraphs (ii), (iii) and (iv), the Accounts of each
Participant who is employed by the Employer as of December 31, 2007 shall be
paid in a lump sum payment in cash during 2008 as follows:

(A) If such Participant is a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code and the Treasury Regulations thereunder, as
of December 31, 2007, such lump sum payment shall be made on July 1, 2008 (or
within ten (10) days thereafter), and

(B) If such Participant is not described in subparagraph (A), the lump sum
payment shall be made on January 1, 2008 (or within ten (10) days thereafter);

provided, however, that, with respect to the portion of such Accounts
attributable to the Performance-Based Compensation or other Compensation earned
during 2007, such lump sum payment shall be made during 2008 and not earlier
than the date such Compensation would have been payable had such Compensation
not been deferred under the Plan.

(ii) Paragraph (i) shall not apply to a Participant’s Accounts (or portions
thereof) that are distributable under the preceding subsections of Section VI
prior to the date the lump sum payment is to be made under paragraph (i).

(iii) Paragraph (i) shall not apply to a Participant’s Accounts that are
attributable to deferrals of restricted stock or other forms of equity
compensation and deferral amounts deemed invested in the Company’s common stock.

(iv) Paragraph (i) shall not apply to a Participant if:

(A) such Participant attained age 62 on or before December 31, 2007, or such
Participant has completed twenty (20) or more years of continuous service with
the Employer as of December 31, 2007, and

(B) the total balance of such Participant’s Accounts, determined as of
December 31, 2007, exceeds $100,000.

 

2



--------------------------------------------------------------------------------

7. Section IX of the Plan is hereby amended to read in its entirety as follows:

IX. Amendment.

(a) Right to Amend. The Company, by written instrument executed by the Company,
shall have the right to amend the Plan, at any time and with respect to any
provisions hereof, and all parties hereto or claiming any interest hereunder
shall be bound by such amendment; provided, however, that no such amendment
shall deprive a Participant or a Beneficiary of a right accrued hereunder prior
to the date of the amendment.

(b) Amendment to Ensure Proper Characterization of Plan. Notwithstanding the
provisions of Section IX(a), the Plan may be amended by the Company at any time,
retroactively if required, in the opinion of the Company, in order to ensure
that the Plan is characterized as a top-hat plan of deferred compensation
maintained for a select group of management or highly compensated employees as
described under ERISA Sections 201(2), 301(a)(1), and 401(a)(1) and to conform
the Plan to the provisions and requirements of any applicable law (including
ERISA and the Code). No such amendment shall be considered prejudicial to any
interest of a Participant or Beneficiary hereunder.

8. Section X(a) of the Plan is hereby amended to read in its entirety as
follows:

(a) The Company’s Right to Terminate or Suspend the Plan. The Company reserves
the right, at any time, to terminate the Plan and/or its obligation to make
further credits to Accounts. The Company also reserves the right, at any time,
to suspend the operation of the Plan for a fixed or indeterminate period of
time.

9. The Plan is hereby suspended in accordance with Sections X(a) and (c) of the
Plan with respect to the Plan Year commencing on January 1, 2008 and subsequent
Plan Years.

10. The last sentence of Section X(d) of the Plan is hereby amended to read in
its entirety as follows:

Upon the effective date of any such event, notwithstanding any other provision
of the Plan, (i) no persons who were not thereto Participants shall be eligible
to become Participants, and (ii) the value of the interest of all affected
Participants and Beneficiaries shall be determined and paid to them in a lump
sum as soon as is practicable after such termination; provided, however, that
the Accounts (and portions thereof) subject to Section VI(k) shall be
distributed in accordance therewith.

11. The Plan shall be partially terminated effective as of January 1, 2008 and
such partial termination shall apply to the Accounts (and portions thereof)
subject to distribution under Section VI(k).

 

3



--------------------------------------------------------------------------------

12. The Plan, as amended herein, shall remain in full force and effect.

Executed at Irvine, California on December 14, 2007.

 

STANDARD PACIFIC CORP. By   /s/ Andrew H. Parnes Name   Andrew H. Parnes Title  
Executive Vice President and Chief Financial Officer

 

4